FLY, C. J.
This cause was instituted by Hewgley against Mueller on a promissory note for $332.05, and the latter filed a cross-action against F. A. Haecker. The court rendered a judgment against Mueller for the amount evidenced by the note and against him in his counterclaim against Haecker. The appeal bond was not executed to Haecker, and he is therefore not before this court. The judgment on the cross-action had become final.
The court found as follows:
.“Plaintiff, M. M. Hewgley, purchased the original note sued upon, in good faith, for a valuable consideration, before maturity, without knowledge or notice of any defense claimed by the defendant, Mueller. At maturity of said original note the defendant, Mueller, with full knowledge of the defects claimed, renewed and extended said note.
. “The note sued upon was given in payment of certain fruit trees and said trees at the time of sale and delivery were not infected with incipient or active crown gall.”
 Appellant sought a new trial on the ground of newly discovered evidence as to the trees, for which the note was given, being diseased. Appellant, however, testified as to the diseased condition of the trees on the trial, and the effect of the evidence was to corroborate that testimony. It was merely cumulative and could not form the basis of a new trial. Again, it is not denied that Hew-gley was a purchaser in good faith, for value, of the note without notice, and the so-called newly discovered evidence could not have affected any one but Haecker, who is not before this court.
The motion for new trial was properly overruled. The evidence sustained the findings of fact. The propositions are overruled.
The judgment is affirmed.